Citation Nr: 1125577	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  10-02 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for a liver disability.  

4.  Entitlement to service connection for hypertension. 

5.  Entitlement to service connection for an acquired psychiatric disorder.

6.  Entitlement to special monthly pension based on the need for regular aid and attendance of another person, or at the housebound rate. 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Nashville, Tennessee.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has a seizure disorder, diabetes mellitus, a liver disability, hypertension, and an acquired psychiatric disorder, due to his service.  In his claim (VA Form 21-526), he indicated that he had served in Vietnam in January 1971, that he had been exposed to Agent Orange, and that he had served at "Cameron Bay" (presumably Cam Ranh Bay).  His claim indicates that he asserts that he has hypertension, diabetes, and an acquired psychiatric disorder (i.e., schizophrenia), due to exposure to Agent Orange.  He further asserts that he is entitled to special monthly pension based on the need for regular aid and attendance of another person, or at the housebound rate.  

The duty to assist includes requesting information and records from the Social Security Administration (SSA) which were relied upon in any disability determination.  Hayes v. Brown, 9 Vet. App. 67, 74 (1996); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  As long as a reasonable possibility exists that records in question are relevant to a claim, VA is required to assist the Veteran in obtaining the identified records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

A VA examination report, dated in September 1996, shows that the Veteran reported that he had lost his job due to seizures.  A February 2008 VA progress note shows that the Veteran reported that he was receiving Social Security disability (SSD) benefits.  A review of the claims files shows that it includes a SSA inquiry, dated in November 2008, which shows that the SSA indicated that the Veteran was entitled to disability benefits as of January 1996.  

Giving the foregoing, it appears that the SSA's disability determination, and any associated medical reports, may be relevant to the claims.  However, the SSA's disability determination has not been requested, and is not currently contained in the claims files.  The SSA's supporting medical reports are also not of record.  Therefore, on remand, the RO should attempt to obtain the SSA's records.  Golz.  

The Veteran asserts that he served in the Republic of Vietnam.  His discharge (DD Form 214) indicates that he had one year and eight months of foreign and/or sea service, but there is nothing in his discharge which shows that he had duty in the Republic of Vietnam for the purposes of the regulation governing the presumption of service connection for certain diseases due to herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309 (2010).  In December 2008, the National Personnel Records Center stated that there was nothing in the Veteran's file to substantiate his claim of Vietnam service.  However, the Veteran's personnel file is not currently of record.  Under the circumstances, on remand, an attempt should be made to obtain the Veteran's personnel file.   

Finally, VA's statutory duty to assist a veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In this case, the Veteran has not yet been afforded a VA aid and attendance, or housebound, examination.  In this regard, VA progress notes dated in 2008 show that the Veteran was noted to be in a wheelchair, and show that a VA social worker has recommended that the Veteran have the services of a housemaid several times per week to assist with meals, shopping, and light housekeeping.  On remand, he should be scheduled for an examination.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the Social Security Administration's disability determination, and supporting medical records, pertinent to the appellant's claim for Social Security disability benefits.   

2.  The Veteran's service personnel records should be obtained.  

3.  The RO should schedule the Veteran for a special VA aid and attendance/housebound examination.  The claims files should be made available to the examiner for review in connection with the examination, and all indicated special studies and tests should be accomplished to include visual acuity testing.  At the conclusion of the evaluation, the examiner should express an opinion as to the medical probability that the claimant is either housebound or in need of permanent aid and attendance by reason of his various disabilities.  A complete rationale should be provided for any conclusions reached.  

4.  Thereafter, the RO should readjudicate the claims.  If any of the benefits sought on appeal remain denied, the appellant and the appellant's representative, if any, should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  The claims file should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


